Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: although Barash teaches {rescue system comprising: a receiver for receiving a request for rescue of a rescued person and rescued person location information; an emergency medical staff arrival time estimation unit for estimating an emergency medical staff arrival time at which an emergency medical staff arrives at the rescued person based on the rescued person location information; an acquisition unit for acquiring user location information of a registered user that is a candidate for a rescuer; a user arrival time estimation unit for estimating a user arrival time at which the registered user arrives at the rescued person based on the user location information; and a transmitter for transmitting the request for rescue to the registered user that is able to arrive earlier than the emergency medical staff}, none of the cited arts alone or in reasonable combination teaches {wherein the emergency medical staff arrival time estimation unit and the user arrival time estimation unit are configured to continually monitor arrival time of the emergency medical staff and the registered user, respectively, and when it is determined that the emergency medical staff is expected to arrive at the rescued person earlier than the rescuer, the rescuer is provided with an option to cancel traveling}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652